IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

DESIREE NICOLE BAILEY,                   NOT FINAL UNTIL TIME EXPIRES TO
THE FORMER WIFE,                         FILE MOTION FOR REHEARING AND
                                         DISPOSITION THEREOF IF FILED
      Appellant,
                                         CASE NO. 1D17-453
v.

MICHAEL ANDREW BAILEY,
THE FORMER HUSBAND,

      Appellee.


_____________________________/

Opinion filed October 16, 2017.

An appeal from the Circuit Court for Duval County.
Elizabeth A. Senterfitt, Judge.

William S. Graessle and Jonathan W. Graessle of William S. Graessle, P.A.,
Jacksonville, for Appellant.

Lisa A. March of the Law Office of Lisa A. March, P.A., Jacksonville Beach, for
Appellee.




PER CURIAM.

      In this post-dissolution appeal, we agree with the former wife that the trial

court erred in requiring the parties to equally split the responsibility of transportation
for timesharing because that issue was not pled or tried by consent. Accordingly,

we reverse that portion of the challenged order. In all other respects, we affirm the

order. 1

       AFFIRMED in part; REVERSED in part.

ROBERTS, WETHERELL, and ROWE, JJ., CONCUR.




1
  Unlike the former wife, we do not read the order to modify the limitation on
overnights embodied in the consent final judgment. Instead, as the former husband
conceded in his brief, “he is still limited to 130 overnights.”
                                             2